                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RICHARD FRANCIS,
Inmate No. T58262,
      Plaintiff,

vs.                                         Case No.: 3:19cv946/RV/EMT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,
     Defendant.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 8, 2019 (ECF No. 5). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to
                                                              Page 2 of 2

comply with an order of the court.

       DONE AND ORDERED this 8th day of August 2019.



                               /s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv946/RV/EMT
